DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because of the following informalities:  
The drawing Figures contain reference numerals that are underlined and lack any associated lead line.  37 CFR 1.84(q) states that “Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake.”  Since the underlined reference numerals in the Figures do not appear to be indicating a surface or cross-section, it is suggested that lead lines be added to each of these reference numerals.  Please note that 37 CFR 1.84(r) states that lead lines with arrows can be used to designate the entire section towards which it points.  Particular attention is invited to the following reference numerals:
Reference numeral 1 in Figure 1;
Reference numeral 100 in Figure 2;
Reference numeral 140 in Figure 3;
Reference numeral 10 in Figure 4;
Reference numeral 10 in Figure 5; 
Reference numeral 320 in Figure 7;
Reference numeral 420 in Figure 8;
Reference numeral 520 in Figure 9;
Reference numeral 620 in Figure 10;
Reference numeral 310 in Figure 11;
Reference numeral 510 in Figure 12;
Reference numeral 510 in Figure 13;
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
reference numerals 410, 411 in Figure 8;
reference numerals 520, 511, 512 in Figure 9;
reference numerals 610, 611 in Figure 10;
reference numerals 511, 512 in Figure 12;
reference numerals 511, 512 in Figure 13;  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2 and 16 are objected to because of the following informalities:  

With respect to claim 16, it is suggested that the phrase “well to greater than” in line 3 be deleted and replaced with the phrase –well is greater than—to correct an obvious grammatical error.  
Appropriate correction and/or clarification is required.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:  In line 14 of page 11 of the specification (paragraph [0026]), it is suggested that the reference numerals “420, 620” be inserted after the term “gravure printing plate” in line 5.  Additionally, in line 20 on page 11, it is suggested that the term “cells 420 and 620” be deleted and replaced with the –cells 410 and 610—since those reference numerals appear to be illustrating the cells in Figures 7-8.  Note that similar changes should be made to the terms in line 23 of page 11 and line 1 of page 12.  Additionally in line 3 of page 15 (paragraph [0037], it is suggested that the term “flat 
Appropriate correction and/or clarification is required.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al. (JP 2012-056143 A).
With respect to claim 1, Kikuchi et al. teach a gravure printing plate 16 comprising:
a convex portion 24, 26 and at least two polygonal cells 28 partitioned by the convex portion 24, 26, and 
at least one protruding portion 34 disposed at an edge of each of the at least two polygonal cells 28 and extending toward a central portion thereof.  See Figures 2-4 and the English language translation attached to this Office Action.  Note the portions 24, 26 are 
With respect to claim 2, Kikuchi et al. teach wherein the polygonal cells 28 have a shape in which a plurality of convex portions 24, 28 form an angle of 180° or less, as shown in Figure 2.
With respect to claim 3, Kikuchi et al. teach wherein a height of the convex portion 24, 26 is 20 μm (which falls within the range from 5 μm to 30 μm).  See paragraph [0029].
With respect to claim 4, Kikuchi et al. teach a gravure printing plate as recited including a ratio (B/A) of the length B of the protruding portion to the length A of the cell as specifically defined being 0.167 or more.  Note in particular, Kikuchi et al. teach the area of a cell being 80 μm square in paragraph [0028], which would mean each side is 40 μm in length.  Based on the Pythagorean theorem, this results in a longest length A of the cell to be approximately  56.569 μm.  Additionally note Kikuchi et al. teach the length B of the protruding portion to be 10 μm in paragraph [0029].  Thus, the ratio of B/A in Kikuchi et al. is equal to 0.177 and thus meets the claimed dimensions as recited.  
With respect to claim 5, Kikuchi et al. teach wherein the at least one protruding portion 34 comprises two or more protruding portions (i.e., walls along each edge) disposed inside each of the at least two polygonal cells 28. 
With respect to claim 6, Kikuchi et al. teach wherein the protruding portion 34 is disposed at all edges inside each of the at least two polygonal cells 28, as shown in Figures 2-3.

the gravure printing plate further includes a passage 36, 38 disposed in the convex portion such that each of the at least two polygonal cells 28 connected to the adjacent cell in a printing direction of the printing plate 16. 
With respect to claim 8, Kikuchi et al. teach wherein a width of the passage is in a range of 10 μm to 20 μm, as described in paragraph [0030].
With respect to claim 11, Kikuchi et al. teach a gravure printing device (Fig. 1) comprising:
a gravure roll 10 having the gravure printing plate 16 of claim 1 disposed on an outer circumferential surface thereof;
a supply container 12 positioned such that a portion of the gravure roll 10 is immersed, and to which a printing medium 14 is supplied to the cell 28 of the gravure printing plate 16 when the gravure roll rotates; and
a pressing roll 20 having a sheet 22 for printing with the gravure roll 10 therebetween and rotating by contacting a portion thereof, and moving the sheet for printing according to the rotation.  See Figure 1 and paragraphs [0025]-[0026] in particular.
With respect to claim 12, Kikuchi et al. teach wherein a doctor blade 18 disposed on the surface of the gravure roll 10 is included as shown in Figure 1 and described in paragraphs [0025]-[0026]. 
With respect to claim 13, Kikuchi et al. teach a gravure printing plate 16 comprising:

at least one ridge 34 disposed at the bottom of each well and extending from an edge thereof toward a central portion thereof.  See, in particular, Figures 2-4 and the English language translation attached to this Office Action.
With respect to claim 14, Kikuchi et al. teach wherein a depth of each of the at least two wells 28 is 20 μm which falls within the range from 5 μm to 30 μm.  See paragraph [0029].
With respect to claim 15, Kikuchi et al. teach wherein a height of the at least one ridge 34 is less than or equal to the depth of the corresponding well 28 (i.e., 10 μm < 20 μm), as described in paragraph [0029]. 
With respect to claim 16, teach a gravure printing plate as recited including a ratio (B/A) of a length of the ridge disposed in a well to a largest dimension A of that well being greater than or equal to 0.167.  Note in particular, Kikuchi et al. teach the area of a cell being 80 μm square in paragraph [0028], which would mean each side of the square cell is 40 μm in length.  Based on the Pythagorean theorem, this results in a longest length A of the cell passing through a center of the cell to a convex portion opposing the edge to be approximately  56.569 μm.  Additionally note Kikuchi et al. teach the length B of the ridge to be 10 μm in paragraph [0029].  Thus, the ratio of B/A in Kikuchi et al. is equal to 0.177 and thus meets the claimed dimensions as recited.  Additionally note that the depth of the well could also be used as the dimension A (since the claim only recites the largest dimension of the well) and the depth of the well is taught in paragraph [0029] to be 20 μm, which would also result in a ratio (B/A) of approximately 0.5 which also meets the claim language.    

wherein the gravure printing plate further includes a passage well 36, 38 connecting adjacent edges of adjacent wells 28.  See Figure 2 in particular.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (JP 2017-124596 A) in view of Kikuchi et al. (JP 2012-56143 A).

a gravure printing plate 202;
a chamber doctor (Fig. 5) applying a printing paste 208 to a surface of the gravure printing plate 202 to fill the at least two polygonal cells 203 with printing paste 208; and
a pressing roll 206 pressing a sheet 101 provided to the gravure printing plate 202 in a roll-to-roll manner to contact the sheet to the at least two polygonal cells 203 filled with the printing paste.
Jin et al. does not specifically teach the printing device includes the gravure plate having the particular structure as recited in claim 1.  However, Kikuchi et al. teach the gravure printing plate of claim 1 (see the above comments with respect to claim 1) is well known in the art.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gravure plate as taught by Kukuchi et al. in the device of Jin et al. to provide a gravure plate with a specific cell geometry to allow for more even deposition of the paste on the substrate.
With respect to claim 10, Jin et al. teach the chamber doctor (Fig. 5) comprises a body 204a, a dispositional space 204b of the printing paste 208 provided in the body, and a squeegee 204c provided at both sides of the body.  See Figure 5. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamada et al. (US 2019/0152244 A1) and Sawada et al. (US 2017/0334230 A1) each teach a gravure printing plate having similarities to the claimed subject matter that are readily apparent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853   

lje
March 21, 2022